Opinion issued October 18, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                               ————————————

                              NO. 01-10-00068-CR

                            ———————————
                        KEISHA EULETTE, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 06-CCR-127550


                          MEMORANDUM OPINION

      On July 11, 2012, we abated this appeal and ordered a hearing in the trial

court. Among the issues the trial judge was to consider was whether appellant

desired to prosecute the appeal. The trial court notified appellant and her attorney
that a hearing would be conducted on August 3, 2012. In a supplemental clerk’s

record filed in this Court, the trial court made findings that appellant and her

attorney had informed the trial court that appellant no longer wished to pursue her

appeal and that they did not appear at the hearing.

        We order the appeal reinstated. Appellant has not filed a written motion to

withdraw the appeal. See TEX. R. APP. P. 42.2. However, given the trial court’s

finding that appellant no longer wishes to pursue her appeal, we conclude that

good cause exists to suspend the operation of Rule 42 in this case, in accordance

with Rule 2. See TEX. R. APP. P. 2. We have not yet issued a decision in this

appeal.

        Accordingly, the appeal is dismissed. All pending motions are dismissed as

moot. The clerk of this Court is directed to issue the mandate. TEX. R. APP. P.

18.1.

                                  PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2